Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


8-2-2007

Njo v. Atty Gen USA
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-1298




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"Njo v. Atty Gen USA" (2007). 2007 Decisions. Paper 630.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/630


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                              NOT PRECEDENTIAL


                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT

                                  _______________

                                    No. 06-1298
                                  _______________

                               EVA MIDAWATI NJO,

                                               Petitioner

                                          v.

                ATTORNEY GENERAL OF THE UNITED STATES,

                                               Respondent

                                  _______________

                      On Petition for Review of a Decision of the
                           Board of Immigration Appeals
                               Agency No. A96-266-628
                         Immigration Judge: Miriam K. Mills

                     Submitted under Third Circuit LAR 34.1(a)
                             Thursday, May 24, 2007

                  Before: BARRY and CHAGARES, Circuit Judges,
                        and TASHIMA,* Senior Circuit Judge.

                                (Filed August 2, 2007)


                             OPINION OF THE COURT
                               __________________


      *
      Honorable A. Wallace Tashima, Senior Circuit Judge, United States Court of
Appeals for the Ninth Circuit, sitting by designation.
TASHIMA, Senior Circuit Judge.

       Eva Midyawati Njo,1 an Indonesian citizen, petitions for review of a Board of

Immigration Appeals (“BIA”) decision summarily affirming an immigration judge's (“IJ”)

denial of her application for asylum, withholding of removal, and protection under the

Convention Against Torture (“CAT”). Njo, who is Christian and ethnically Chinese,

contends that she was persecuted on account of her religion and race in Indonesia.

                                               I.

       Njo entered the United States on a tourist visa in July 2002. After overstaying her

visa, Njo applied for asylum in April 2003. She was subsequently placed in removl

proceedings, where she conceded removability and renewed her application for asylum,

withholding of removal, and CAT protection. Njo’s application was denied by an IJ in an

oral decision following a merits hearing.

       At her hearing before the IJ, Njo testified regarding two forms of alleged past

persecution: an incident in which she was beaten by her neighbors, and harassment that

she regularly experienced in the streets of Indonesia. According to Njo, on one occasion

in 1988 she was beaten by her neighbors, who were native Indonesians and Muslims. Njo

said that the neighbors intervened after Njo argued with a Muslim tenant of hers, and that

she suffered bruises to her head from the beating. The same neighbors allegedly called



       1
        We adopt the spelling of Njo’s name that she used in her initial asylum application, and
before the immigration judge and Board of Immigration Appeals.

                                                2
Njo racial epithets.

       Njo also testified that harassment in the streets prevented her from going to church.

She said that on her way to church on major Christian holidays, “taxi drivers would touch

me improperly.” She also said, “when I walk on the street, people on the street would . . .

touch me on my arm, on my back, and call me names like Chink.” She described the

touching as “groping on my back.” When asked how this harassment affected her, Njo

said that she “had a miscarriage and . . . felt threatened.” The IJ then asked, “what do you

think would happen to you if you returned to Indonesia?” Njo answered, “I’m afraid of

the bomb threats [toward churches].” When the IJ asked if Njo was afraid of anything

else, Njo said no.

       In her decision, the IJ first found that Njo was not credible regarding her inability

to attend church in Indonesia. The IJ noted that although Njo testified at the hearing that

harassment had prevented her from attending church, Njo had failed to include that

information in her written asylum application. The IJ also pointed out that Njo failed to

present affidavits to corroborate her claim that her family members remaining in

Indonesia had similarly been prevented from attending church, though Njo said she spoke

to her family there by phone every other day.

       The IJ then found that Njo had not shown that she suffered past persecution. The

IJ first noted Njo’s allegation that she was beaten in 1988 by Muslim neighbors who used

racial epithets against her. With regard to generalized persecution against Indonesians of

Chinese ethnicity, the IJ recognized that the U.S. State Department’s 2003 Country

                                              3
Report on Human Rights Practices for Indonesia (“Country Report”) described societal

and systemic discrimination against ethnic Chinese. The IJ stated, however, that “none of

the background articles [submitted by Njo] evidence that the harm[s] against [Indonesians

of Chinese ethnicity] rise to the level of persecution.” As to religious persecution, the IJ

found that bombings of churches had subsided and more recent bombings had not

occurred in Njo’s home region of Indonesia. The IJ added that the fact that Njo had

traveled to the United States and returned to Indonesia twice previously, in 2000 and

2001, without applying for asylum tended to confirm that Njo had not experienced past

persecution and “had no well-founded fear” of future persecution. Based on this

reasoning, the IJ denied Njo’s request for asylum, withholding of removal, and CAT

protection. The BIA summarily affirmed the IJ’s decision.

                                             II.

       Where, as here, the BIA affirms the IJ’s decision without opinion, we review the

IJ’s decision and reasoning directly. Dia v. Ashcroft, 353 F.3d 228, 245 (3d Cir. 2003)

(en banc). We will uphold the IJ’s factual findings if they are supported by substantial

evidence. Id. at 247-48. Overturning the IJ’s factual findings is warranted only if “any

reasonable adjudicator would be compelled to conclude to the contrary.” 8 U.S.C. §

1252(b)(4)(B).

                                             III.

       An asylum applicant bears the burden of establishing her eligibility for asylum. 8

C.F.R. § 1208.13(a). To be eligible, the applicant must qualify as a refugee; this requires

                                              4
a showing that she “is unable or unwilling to return to . . . [her] country because of

persecution or a well-founded fear of persecution on account of race, religion, nationality,

membership in a particular social group, or political opinion.” 8 U.S.C. §

1101(a)(42)(A). The applicant can meet this burden by: (1) showing past persecution,

which creates a rebuttable presumption of a well-founded fear of persecution, or (2)

establishing a well-founded fear of future persecution. 8 C.F.R. § 1208.13(b).

       In this case, substantial evidence supports the IJ’s finding that Njo did not establish

past persecution. We have adopted the BIA’s definition of persecution as including

“threats to life, confinement, torture, and economic restrictions so severe that they

constitute a threat to life or freedom,” while recognizing that persecution “does not

encompass all treatment our society regards as unfair, unjust or even unlawful or

unconstitutional.” Fatin v. INS, 12 F.3d 1233, 1240 (3d Cir. 1993) (citing Matter of

Acosta, 19 I. & N. Dec. 211, 222 (BIA 1985)).

       To support her claim of past persecution, Njo has relied on one beating that

occurred almost fifteen years before her departure from Indonesia, and her experiences of

being touched and called “Chink” on the street. Even assuming that both the beating and

harassment occurred and were motivated by Njo’s race and/or religion, these incidents

were still not severe enough to qualify as persecution. See, e.g., Kibinda v. Attorney

Gen., 477 F.3d 113, 119-20 (3d Cir. 2007) (holding that five-day detention and being hit

by a prison guard, resulting in injury requiring seven stitches, did not amount to

persecution); Gomes v. Gonzales, 429 F.3d 1264, 1267 (9th Cir. 2005) (holding that

                                              5
harassment of petitioner’s family on their way to weekly Catholic services did not rise to

the level of persecution); Chen v. Ashcroft, 381 F.3d 221, 223, 234-35 (3d Cir. 2004)

(holding that beating with sticks by officials which apparently did not result in any

injuries requiring medical treatment did not constitute persecution). Therefore, Njo is not

entitled to a presumption of a well-founded fear of future persecution.

       Even without a showing of past persecution, however, an asylum applicant can

establish that she has a well-founded fear of future persecution if she (1) gives credible

testimony showing a genuine subjective fear of persecution, and (2) demonstrates as an

objective matter that “a reasonable person in the alien’s circumstances would fear

persecution if returned to the country in question.” Lie v. Ashcroft, 396 F.3d 530, 536

(3d Cir. 2005) (citation and internal quotation marks omitted). Here, substantial evidence

supports the IJ’s finding that Njo lacked a genuine subjective fear of persecution. When

Njo was asked what she feared if she returned to Indonesia, she mentioned only “bomb

threats.” As the IJ noted, however, Njo twice returned from the United States to

Indonesia without applying for asylum, during the height of the bombings of Christian

churches in Indonesia. On this basis, the IJ found that Njo did not have a well-founded

fear of persecution. Voluntary return to a country where the petitioner has allegedly

experienced persecution and fears future persecution may undermine the credibility of the

petitioner’s claimed fear. See, e.g., Jean v. Gonzales, 461 F.3d 87, 91 (1st Cir. 2006)

(“[Jean’s] willingness to return voluntarily to Haiti on multiple occasions undermines the

contention that Jean experienced persecution and has a well-founded fear of persecution

                                              6
there.”). Here, the record does not compel us to overturn the IJ’s finding that Njo did not

evidence a genuine subjective fear of future persecution.

       Nor does the record contain facts that would compel a reasonable fact-finder to

find that Njo had an objective basis for fearing future persecution in Indonesia. An

applicant for asylum can satisfy the objective prong either by showing that she would be

individually singled out for persecution or by demonstrating a “pattern or practice” of

persecution against persons similarly situated to her in her home country. Lie, 396 F.3d

at 536. There is almost no evidence in this record that would suggest Njo faces an

individualized threat of persecution in Indonesia. Moreover, the Country Report and

news articles in the record do not compel the conclusion that there is a pattern or practice

of persecution of ethnic Chinese and/or Christians in Indonesia. Cf. id. at 537.

Therefore, Njo has not shown an objective basis for her asserted fear of future persecution

in Indonesia, and her asylum claim fails for this reason as well.

       To qualify for withholding of removal, an alien must show that her life or freedom

would be threatened on account of a protected ground if she were removed. 8 C.F.R. §

1208.16(b). Here, Njo’s failure to demonstrate her eligibility for asylum necessarily

implies that she has not met the higher standard for withholding of removal. Kibinda, 477
F.3d at 123.

       As to Njo’s claim for CAT protection, we consider that issue waived due to Njo’s

failure to make any substantive argument regarding that claim. Lie, 396 F.3d at 532 n.1.

Even if Njo had not waived the issue, she has fallen far short of demonstrating that she is

                                             7
likely to be tortured by, or with the acquiescence of, government officials if removed to

Indonesia. See 8 C.F.R. §§ 1208.16(c), 1208.18(a).

       Finally, because we have fully reviewed the IJ’s decision on the merits and there is

nothing in the record to suggest that the BIA’s decision to conduct a “streamlined”

review of Njo’s appeal was arbitrary or capricious, we reject Njo’s challenge to the BIA’s

use of the summary affirmance procedure in her case. See Smriko v. Ashcroft, 387 F.3d
279, 296 & n.11 (3d Cir. 2004) (when it is “readily apparent that the decision [to

streamline review] is not arbitrary or capricious” then “the reviewing court may simply

choose to address the merits of the IJ’s decision without resolving the procedural

challenge”).2

       Based on the foregoing reasons, we affirm the denial of Njo’s application for

asylum, withholding of removal, and protection under CAT. Accordingly, the petition for

review will be denied.




       2
         BIA regulations permit affirmance without opinion by a single member of the BIA when
the member determines that (1) the decision below was correct; (2) any errors were harmless or
nonmaterial; and (3) either precedent squarely controls the case’s outcome, or the factual and
legal issues raised in the appeal do not merit issuance of a written opinion. 8 C.F.R. §
1003.1(e)(4)(i).

                                              8